Citation Nr: 0818618	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-03 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than April 30, 2003, 
for the award of a schedular 100 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to June 1971.  This matter was originally before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2004 rating decision by the Phoenix, Arizona 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted a schedular 100 percent rating for PTSD, effective 
December 17, 2003.  The veteran disagreed with the effective 
date assigned.  An interim rating decision in February 2005 
granted an earlier effective date of April 30, 2003.  The 
veteran then continued the appeal.

In a May 2007 decision, the Board denied the veteran's claim 
for an earlier effective date.  The veteran appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2008, the Court issued an order 
that endorsed a Joint Motion for Remand by the parties (Joint 
Motion), vacated the Board's decision, and remanded the 
matter to the Board for action in compliance with the Joint 
Motion. 


FINDINGS OF FACT

1.  A February 2004 rating decision granted an increased, 70 
percent, rating for the veteran's PTSD; he did not timely 
file a notice of disagreement (NOD) with this decision as it 
pertained to the rating assigned for PTSD, and that 
determination became final.

2.  In correspondence received July 12, 2004, the veteran 
sought a schedular 100 percent rating for PTSD.

3.  An August 2004 rating decision granted a schedular 100 
percent rating for PTSD, effective December 17, 2003; after 
the veteran disagreed with the effective date assigned, an 
interim rating decision in February 2005 granted an earlier 
effective date of April 30, 2003.


CONCLUSION OF LAW

An effective date earlier than April 30, 2003, for the 
assignment of a schedular 100 percent rating for PTSD is not 
warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400, 4.130, 
Diagnostic Code (Code) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A May 2005 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The May 2005 letter also advised him 
to submit any pertinent evidence in his possession.  
Furthermore, in the March 2006 letter, he was given notice 
regarding ratings and effective dates of awards, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While VCAA notice was not given prior to the rating on 
appeal, the veteran had ample opportunity to respond to the 
notice letter.  He was advised of the basis for the effective 
date assigned for the rating increase, and has had ample 
opportunity to respond and participate in the 
adjudicatory/appeal process.  He is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred along the way.  

Regarding VA's duty to assist, pertinent post-service 
treatment records have been secured.  The veteran has not 
identified any pertinent evidence that remains outstanding.  
No additional development is indicated; VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
the claim.

II.  Factual Background

A December 2002 rating decision granted service connection 
for PTSD, rated 50 percent, effective January 10, 1991.

An April 30, 2003, VA outpatient treatment report notes the 
veteran's diagnosis of PTSD and a current Global Assessment 
of Functioning (GAF) score of 40.  The examiner stated that 
the veteran described a history of being unable to establish 
a successful vocation or intimate relationship since his 
return from service.

The veteran's claim for an increased rating was received 
August 4, 2003.

A December 17, 2003, VA outpatient treatment record notes the 
examiner's opinion that the veteran was unemployable due to 
his chronic, severe PTSD.

A February 2004 rating decision, in pertinent part, granted 
an increased, 70 percent rating for PTSD, effective April 30, 
2003.  The veteran did not file a NOD as to this issue.  The 
rating decision also granted TDIU, also effective April 30, 
2003.  In March 2004 the veteran filed a NOD with the 
effective date assigned for TDIU.  In August 2004 the RO 
issued an SOC in this matter, and the veteran was advised 
that to perfect the claim he had to submit a substantive 
appeal within 60 days, or within the remainder of the one 
year period from notice of the February 2004 rating decision.  
He did not do so, and the appeal lapsed.

In correspondence received July 12, 2004, the veteran's 
representative stated that the veteran "wishes to reopen his 
claim" relating to PTSD.  Specifically, he sought a 100 
percent schedular rating for the disability.

The August 2004 rating decision granted a 100 percent 
schedular rating for PTSD, effective December 17, 2003.  The 
veteran disagreed with the effective date assigned.  An 
interim rating decision in February 2005 granted an earlier 
effective date of April 30, 2003.  The veteran continued his 
appeal.

III.  Legal Criteria and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  An exception to this rule 
provides that the effective date of an award for increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, it is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  When considering the appropriate effective date 
for an increased rating, VA must consider the evidence of 
disability during the period one year prior to the 
application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200.  

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the AOJ and a desire to 
contest the result.  An NOD must (1) express disagreement 
with a specific determination of the agency of original 
jurisdiction (AOJ), i.e. the RO; (2) be filed in writing; (3) 
be filed with the AOJ; (4) be filed within one year after the 
date of mailing of notice of the AOJ decision; and (5) be 
filed by the claimant or the claimant's authorized 
representative.  While special wording is not required, an 
NOD must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201.  The NOD and 
substantive appeal must be filed with the agency of original 
jurisdiction which issued the notice of the determination 
being appealed.  38 C.F.R. § 20.300.  A substantive appeal 
consists of a properly completed VA Form 9 "Appeal to the 
Board of Veterans' Appeals," or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  A substantive 
appeal must be filed within 60 days from the issuance of the 
SOC or within the remainder of the one-year period from the 
date of mailing notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  A substantive appeal should set forth 
specific allegations of error of fact or law related to 
specific items in the SOC and clearly identifies the benefit 
sought on appeal.  38 U.S.C.A. § 7105(d) (3); 38 C.F.R. § 
20.202.

If a rating decision is not timely appealed, it becomes final 
based on the evidence of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a).  Previous determinations, which are final 
and binding, will be accepted as correct in the absence of 
CUE.  Where the evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, it is noteworthy that the veteran was awarded 
an increased, 70 percent rating for PTSD in a February 2004 
rating decision.  He did not appeal this decision, as it 
pertained to the rating for PTSD.  Specifically, the Board 
finds that the correspondence received from the veteran's 
representative on July 12, 2004, wherein it was stated that 
the veteran "wishes to reopen his claim" relating to PTSD and 
sought a 100 percent schedular rating for the disability is 
not NOD with the February 2004 rating decision.  This 
statement does not really disagree with the February 2004 
rating decision in that it does not identify it and does not 
use words of disagreement.  The statement does not express a 
desire to contest the result of or appeal the February 2004 
rating decision.  (An NOD must express disagreement with a 
specific determination of the agency of original 
jurisdiction.  See 38 C.F.R. § 20.201.).  Moreover, "wishes 
to reopen" can be read as a new claim for increased rating 
(even implying a worsening since the February 2004 rating 
decision).  The February 2004 rating decision is final based 
on the evidence of record at the time and not subject to 
revision in the absence of clear and unmistakable error (CUE) 
in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  CUE in the February 2004 rating decision 
has not been alleged.  Consequently, the February 2004 rating 
decision is a legal bar to an effective date for a rating in 
excess of 70 percent prior to the date of decision, February 
25, 2004, based on the evidence then of record.

Here, the RO has granted (without explaining the legal basis) 
an effective date earlier than the February 25, 2004 date of 
the prior final rating decision, and prior to the one year 
period preceding the date of receipt of the veteran's claim 
for increase (July 12, 2004).  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  Consequently, there is no basis in 
the law for the benefit the veteran seeks, and his claim 
seeking service connection for an effective date prior to 
April 30, 2003 for the grant of a 100 percent schedular 
rating for PTSD must be denied as lacking legal merit.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006); Sabonis v. Brown, 
6 Vet. App. 426 (1994).

Finally, the Joint Motion stipulates that the Board should 
discuss the relevance, if any, of 38 C.F.R. § 3.400(q)(1)(i) 
on the veteran's claim for an earlier effective date.  This 
regulation provides that if new and material evidence other 
than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  Id.  In the case at 
hand, a December 2002 rating decision granted service 
connection for PTSD, rated 50 percent, effective January 10, 
1991.  The 50 percent rating was assigned based on the 
evidence of record, which showed GAF scores ranging from 50 
to 60, reflective of moderate symptoms.  See VA and private 
treatment records and examination reports dated from February 
1992 to October 2002.  Thereafter, an April 30, 2003, VA 
outpatient treatment report (dated and constructively in VA's 
possession within one year of the December 2002 rating 
decision) notes the veteran's diagnosis of PTSD and a current 
GAF score of 40.  The examiner stated that the veteran 
described a history of being unable to establish a successful 
vocation or intimate relationship since his return from 
service.  While the April 30, 2003 VA outpatient treatment 
record qualifies as evidence received before the expiration 
of the appeal period and before a final Board decision, see 
38 C.F.R. § 3.400(q)(1)(i), it does not show that the 
veteran's PTSD had become totally disabling prior to April 
30, 2003.  The fact remains that the evidence shows that the 
100 schedular rating was not warranted before April 30, 2003.  
§ 3.400(o); VAOGCPREC 12-98.  There is no evidence in the 
record from which it is factually ascertainable that the 
veteran's PTSD had undergone an increase in severity, and was 
totally disabling, prior to April 30, 2003.  There is no 
legal basis for the assignment of an effective date for the 
increase to 100 percent prior to April 30, 2003 as there was 
no entitlement to such benefit prior to that date.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1).
ORDER

An effective date earlier than April 30, 2003, for the 
assignment of a schedular 100 percent rating for PTSD is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


